Citation Nr: 0611256	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which reopened and then denied the claims now 
on appeal.  In September 2004 the Board remanded the case to 
the RO for additional development to include obtaining 
additional medical records.  That development has been 
completed and the case has been returned to the Board for 
adjudication.  

Although the May 2001 rating decision reflects that the RO 
reopened the appellant's claims for service connection for a 
right and left knee disability, the Board must make its own 
independent determination as to whether evidence is new and 
material before addressing the merits of a claim.  That is, 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the finding of the RO.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

This case was the subject of a July 2002 hearing before the 
undersigned Veterans Law Judge and the transcript is of 
record.






FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran. 

2.  By a rating decision dated in May 1998, the veteran's 
claim for service connection for a bilateral knee disability 
was denied; a timely notice of disagreement was not received 
to initiate an appeal from this determination.

3.  Evidence received since the May 1998 RO decision denying 
service connection for a bilateral knee disability includes 
the veteran's testimony and post-service out-patient clinic 
notes, which includes references to right and left knee 
disabilities originating in service, albeit based upon 
history provided by the veteran many years after service; the 
additional evidence in question is not cumulative of 
previously considered evidence and, when considered with 
evidence previously assembled, is significant enough that it 
must be considered in order to fairly decide the claim.   

4.  There is medical evidence of complaints of the right knee 
"giving way" during service and a current diagnosis of a 
right knee disability, to include genu varum and degenerative 
joint disease; however, post-service medical records first 
show a right knee disability, to include arthritis, 
approximately 8 years after service discharge and the only 
competent medical opinion of record weighs against the 
contended causal relationship between a current right knee 
disability and any incident of or finding recorded during 
service.

5.  The service medical records are negative for any findings 
attributable to a left knee disability, there is no post-
service medical or X-ray evidence of a left knee disability, 
to include arthritis, until approximately 8 years after 
service discharge, and the only competent medical opinion 
weighs against the contended causal relationship between a 
current right knee disability and any incident of service..



CONCLUSIONS OF LAW

1.  Evidence received since the May 1998 RO decision denying 
service connection for a bilateral knee disability is new and 
material; accordingly, the claim for service connection for a 
bilateral knee disability is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the May 2003 and 
September 2004 Board remands, the RO rating decision, the 
statement of the case and supplemental statements of the 
case, issued in connection with the appellant's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claims were denied.  In 
addition, correspondence from the RO sent to the appellant, 
to include the June 2003 letter, specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the June 
2003 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claims; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the June 2003 letter did not 
specifically request that the veteran provide "provide any 
evidence in the appellant's possession that pertains to the 
claim," he was informed that it was his responsibility to 
ensure that VA received any evidence not in the possession of 
the Federal government; this would necessarily include 
submitting any relevant evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not provided prior to the issuance of the May 2001 RO 
decision that is the subject of this appeal.  Nonetheless, 
the Board finds that prior to the May 2001 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in his possession or that he could 
obtain that would help substantiate his claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for either claimed disability.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
bilateral knee disability, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

The Board further notes that, during the pendency of this 
appeal, the Court of Appeals for Veterans Claims held in Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
that, in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a 
service-connection claim.  See Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. Mar. 3, 2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.

In this case, the RO reopened the claim, notified the veteran 
of the criteria for establishing service connection and then 
denied the claim on the merits.  By adjudicating the claim on 
a de novo basis, the RO provided the veteran with notice that 
describes what evidence would be necessary to substantiate 
the elements required to establish service connection.  Under 
these circumstances, there is no prejudice to the veteran in 
proceeding with this appeal.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
service medical records are associated with the claims file, 
as are the identified and available relevant post-service 
medical records.  The appellant has not made the RO or the 
Board aware of any additional available evidence that needs 
to be obtained in order to fairly decide his appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the lay and additional medical evidence 
associated with the claims file is sufficient for a decision 
on the merits.  See 38 C.F.R. § 5103A(d).  The relevant post-
service medical evidence includes a report of a VA 
examination, which was thorough in nature and included a 
competent opinion addressing the contended causal 
relationship between a current bilateral knee disability and 
service.  Under these circumstances, there is no further duty 
to provide another examination or medical opinion.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Legal Analysis

Application to Reopen a Claim for Service Connection for a 
Bilateral Knee Disability 

The May 1998 RO decision denying reopening the veteran's 
claim for service connection for a bilateral knee disability 
is final and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105.  In order to reopen these 
claims, the appellant must present or secure new and material 
evidence with respect to the claims.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004).  The appellant's 
application to reopen his claim was filed before August 29, 
2001; consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

As noted above, the RO reopened the claims, notified the 
veteran of the criteria for establishing service connection 
and then denied the claims on the merits.  By adjudicating 
the claims on a de novo basis, the RO provided the veteran 
with notice that describes what evidence would be necessary 
to substantiate the elements required to establish service 
connection.  Under these circumstances, there is no prejudice 
to the veteran in proceeding with this appeal.  Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006); 
Bernard, supra.

The RO May 1998 rating decision denied reopening the 
veteran's claim for a bilateral knee disability based on the 
absence of new and material evidence necessary to reopen the 
veteran's claim.  Specifically, the RO determined that no 
evidence had been submitted that would support a finding that 
the veteran's bilateral knee disability originated in 
service.  The RO found that in-service complaints of the 
right knee giving out, were resolved without any chronic or 
permanent disability.  Additionally, the RO pointed out that 
the service medical records were negative for a finding 
attributable to a left knee condition.  The evidence on file 
at the time of the May 1998 RO decision included his service 
medical records, which show that he had an episode of the 
right knee giving out; a separation examination record 
wherein the veteran noted a history of  "trick knee,"; and 
post-service medical records, which were negative for a 
competent opinion linking either knee disability to service.  

In October 2000 the veteran filed an application to reopen 
his claims of service connection for right and left knee 
disabilities.  The evidence received since the May 1998 RO 
decision noted above includes the veteran's statements and 
testimony, wherein he described problems with both knees 
during service and immediately thereafter, along with post-
service clinical notes that record a history of a bilateral 
knee disability originating in service, albeit based upon 
history provided by the veteran.  Nevertheless, the 
additional evidence in question was not previously submitted 
to agency decisionmakers and, when considered with evidence 
previously assembled, it bears directly and substantially 
upon the specific matter under consideration.  It is neither 
cumulative nor redundant, and it is significant enough that 
it must be considered in order to fairly decide the claims.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Accordingly, the claims for service connection for a 
right and left knee disability are reopened.

Service Connection for a Bilateral Knee Disability 

The veteran contends that service connection is warranted for 
his bilateral knee disability.  He asserts, in essence, that 
his bilateral knee disorder originated during active duty.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by wartime 
active service.  38 U.S.C.A. § 1110.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113,  (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In a May 1971 report of medical history, the veteran 
indicated that he had a history of "trick" or locked knee.  
The service medical records show that in July 1971, he 
presented complaints that his right knee would at times 
"give way" unexpectedly.  No additional treatment was 
recorded.  The veteran's separation examination is otherwise 
negative for any findings attributable to a knee condition.  
Clinical evaluation of the lower extremities was negative for 
any pertinent abnormal findings.

In February 1979, the veteran complained of knee problems 
originating while he was overseas, specifically problems with 
the left knee.  In March 1979, he was diagnosed with a 
moderate degree of genu varum (bowleg) in the right knee, 
also present in the left knee.  He gave a history of periodic 
right knee aching since 1970.  In May 1979 the veteran 
underwent surgery of the left knee.  

The additional evidence in question shows that the veteran 
was diagnosed with degenerative joint disease of the in more 
recent years, to include in June 1997, and that he gave a 
history of post-service injuries to the knees (1979 left knee 
injury and .)   

Upon a February 2001 VA examination, the veteran gave history 
of a left knee disorder that was worsened by a recent (post-
service) work-related injury.  He also gave a history of 
trauma involving the same knee in 1979, which was followed by 
surgical treatment.  Following a review of the relevant 
evidence in the claims file and a clinical evaluation, the 
examiner indicated that he could find no evidence to suggest 
that the veteran's current difficulties with his left knee 
were related to an in-service injury and that he could find 
no evidence that the veteran's right knee problems during 
service resulted in a chronic condition that is currently 
manifesting. 

In September 2001, the veteran submitted copies of medical 
records showing that he experienced problems with both knees 
during service.  Specifically, a July 1971 clinical report 
reflects that the veteran presented complaints that his "L" 
knee gave out the previous day in the line of duty.  The 
appearance and size of the hand-written  "L" letter was 
noticeably different from the rest of the words on the 
report.  Moreover, the original copy of this record, 
contained in the case file shows that the clinician noted 
complaints regarding the "R" knee rather than the "L" 
knee.  In reviewing the evidence in support of the 
appellant's claim, aside from the July 1971 medical record 
noted above, which again appears to be altered, there is no 
contemporaneously recorded medical evidence that the veteran 
reported any problems with the left knee during service.  

At a July 2002 personal hearing, the veteran testified that 
following service discharge he had visited the emergency room 
several times for knee problems.  

Additional medical evidence dated from 2000 to 2002 includes 
references to a history of right and left knee injuries 
during service.

The Board finds at the outset that the medical evidence that 
appears altered is not credible evidence that the veteran 
received treatment for a left knee disability in July 1971, 
approximately two months prior to his separation from 
service.  The first post-service medical evidence showing a 
diagnosis and treatment for a knee disability is dated in 
February 1979.  Thus, even assuming that the veteran had 
manifestations of a bilateral knee condition during service, 
the record still reflects a gap of approximately 8 years 
between the time he was discharged from active duty and the 
initial relevant post-service medical evidence.  To the 
extent that the veteran is now contending that he had 
problems with his knees continually after service, his 
contentions are outweighed by the negative post-service 
medical evidence.  That is, there is no medical evidence or 
even contemporaneously recorded lay evidence suggestive of a 
knee disorder until approximately 8 years after service.  The 
Court of Appeals for Veterans' Claims has held that such 
negative evidence can be determinative.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  Subsequent 
post-service medical records show a diagnosis and treatment 
for a bilateral knee condition, but they do not include a 
competent medical opinion suggesting a nexus between his 
right or left knee disorder and service.  Nevertheless, the 8 
year gap is not so long a period of time that it would not 
give rise to a duty to provide an examination and a nexus 
opinion.  As explained below, the RO did in fact obtain such 
an examination and an opinion. 

As to the VA post-service medical reports dated in recent 
years , indicating a history of right or left knee pain since 
service or that his bilateral knee condition may have 
originated in active duty, the Board notes that it is 
apparent that the clinicians' reports were based upon history 
obtained from the veteran rather than a review of the record.  
The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460- 61 (1993).  Here, the separation 
examination was negative for any pertinent abnormal objective 
findings and there is no post-service medical evidence of a 
bilateral knee disability until 8 years post-service and 
there is clear indication in the record of post-service, 
work-related injuries.  To the extent that it can be 
construed as supportive evidence, as explained below, it is 
far outweighed by a November 2001 VA physician's nexus 
opinion.

The only clinician who reviewed the relevant medical evidence 
in the claims file and squarely addressed the question of 
whether the veteran's current bilateral knee disability is 
service related concluded that it was not.  The examiner who 
performed the November 2001 VA medical examination concluded 
that the veteran's left knee disability was not related to 
service.  He also stated that there was no evidence that the 
veteran's in-service right knee complaints resulted in a 
chronic condition that was presently manifesting itself.  The 
November 2001 opinion, rendered after a review of the claims 
file (including service medical records and post-service 
medical records), clearly weighs against the claim for 
service connection for right and left knee disabilities.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other. 

To the extent that the earlier references to knee disorders 
originating in service can be construed as supporting the 
contended causal relationship, they are far outweighed by the 
November 2001 VA medical opinion because former were based 
upon history obtained from the veteran whereas the latter was 
based upon a more thorough physical examination of the 
veteran and a complete review of the relevant service and 
post-service medical evidence in the claims file.  

In this case, the veteran has a diagnosis of a bilateral knee 
condition, but the preponderance of the medical evidence is 
against the claimed nexus between that disability and any 
incident of service.  The record is also devoid of medical or 
satisfactory lay evidence of continuity of symptomatology 
from the veteran's separation from service in 1971 to the 
present.  Voerth, supra; Savage, supra.  

The Board recognizes the veteran's contentions regarding the 
diagnosis and etiology of his right and left knee 
disabilities.  However, as a layperson, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his own assertions are not 
probative to the critical issue in this case of whether the 
veteran's bilateral knee disability is linked to service.

As the preponderance of the evidence is against the claim for 
service connection for a bilateral knee condition, the 
benefit-of-the-doubt rule is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

New and material evidence having been received, the claims 
for service connection for left and right knee disabilities 
are reopened; the appeal is granted to this extent only.

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


